February 19, 2010


Mr. Christopher Benjamin Dove
Locke Lord Bissell & Liddell , LLP
600 Travis, Suite 3400
Houston, TX 77002
Honorable Russell T. Lloyd
The O'Quinn Law Firm
440 Louisiana Street, Suite 2300
Houston, TX 77002-4205

RE:   Case Number:  05-0748
      Court of Appeals Number:  13-03-00287-CV
      Trial Court Number:  2000-05-1931-B

Style:      SOUTHWESTERN BELL TELEPHONE COMPANY
      v.
      MARKETING ON HOLD, INC. D/B/A SOUTHWEST TARIFF ANALYST

Dear Counsel:

      Today the Supreme Court of Texas denied  the  Motion  to  Dismiss  and
denied the Motion for Damages and Sanctions in the  above-referenced  cause.
The Emergency Motion for Expedited Decision is dismissed as moot.   (Justice
Guzman not sitting)
      The Court issued an opinion in the above-referenced  cause.   You  may
obtain        a        copy        of        the         opinion         at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Mike A.        |
|   |Hatchell           |
|   |Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |